DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application filed on March 12, 2020, in which claims 1-17 have been presented for examination.
Status of Claims
3.	Claims 1-17 are pending, of which claims 1-6 and 8-17 are rejected under 35 U.S.C. 103.  Claims 1-16 are also rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).
Priority
4.	Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).	Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
5.	The information disclosure statement, filed on March 12, 2020, is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.
Claim Objections
6.	Claim 11 is objected to because of the following informalities:  Claim 11, lines 3-4, “a changing unit that changes the optional function to the enabled mode to the disabled mode” should be changed to ‘a changing unit that changes the optional function [[to]] from the enabled mode to the disabled mode,’ to address an apparent typographical error and improve clarity.  Appropriate correction is required.
Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):	(f) Element in Claim for a Combination. – An element in a claim for a 	combination may be expressed as a means or step for performing a specified 	function without the recital of structure, material, or acts in support thereof, and 	such claim shall be construed to cover the corresponding structure, material, or 	acts described in the specification and equivalents thereof.
8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an acquiring unit that acquires setting information from an apparatus accessed by using the address information received by the receiver; and a registering unit that registers the setting information acquired by the acquiring unit as setting information of the information processing apparatus,” in claim 1, and “a management apparatus that stores network identification information of a network and address information of an information processing apparatus in correspondence with each other, the information processing apparatus retaining setting information to be set by an apparatus connected to the network; an acquiring unit that acquires setting information from an apparatus accessed by using the address information received by the receiver, and a registering unit that registers the setting information acquired by the acquiring unit as setting information of the information processing apparatus” in claim 16.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):	(b)  CONCLUSION.—The specification shall conclude with one or more claims 	particularly pointing out and distinctly claiming the subject matter which the 	inventor or a joint inventor regards as the invention.
11.	Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
	Regarding claim 1, as discussed above, at least the claim limitations “an acquiring unit that acquires setting information from an apparatus accessed by using the address information received by the receiver;” and “a registering unit that registers the setting information acquired by the acquiring unit as setting information of the information processing apparatus,” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to adequately disclose or to otherwise clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.	Examiner has searched through instant Specification at length and apart from the Applicant’s Abstract and Claims, the only place within the 27 page instant Specification that even mentions the aforementioned “acquiring unit” and “registering unit” appears on pages 2-3, spanning lines 19-22 of page 2 and lines 5-9 of page 3.	In particular, page 2, lines 19-22 recite, “According to an aspect of the present disclosure, there is provided an information processing apparatus including a transmitter, a receiver, an acquiring unit, and a registering unit” (Recited from page 2, lines 19-22 of instant Specification).  In addition, lines 5-9 of page 3 recite, “The acquiring unit acquires setting information from an apparatus accessed by using the address information received by the receiver. The registering unit registers the setting information acquired by the acquiring unit as setting information of the information processing apparatus” (Recited from page 3, lines 5-9 of instant Specification).	Neither of the above two sections from Applicant’s instant Specification adequately discloses or otherwise clearly links or associates the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  Moreover, neither of the above sections of Applicant’s instant Specification (or any subsequent sections) provides an acceptable algorithm (a detailed series of two or more steps) which describes how the claimed functions of “acquires setting information from an apparatus accessed by using the address information received by the receiver” and “registers the setting information acquired by the acquiring unit as setting information of the information processing apparatus,” are achieved.  Indeed, Examiner has searched through the Detailed Description at length and can find no such algorithm describing how the functional limitations are implemented.  To the contrary, the above sections from the Detailed Description merely repeat the claim language, and discuss the disclosed “units” in terms of function, without disclosing any structural features or indicating how such “modules” are implemented.	As such, if the recited “acquiring unit” and “registering unit” of claim 20 are each in fact entirely software implemented components, then they lack any sufficient structure for carrying out their respective functions of “acquires setting information from an apparatus accessed by using the address information received by the receiver” and “registers the setting information acquired by the acquiring unit as setting information of the information processing apparatus”.  The claim thus amounts to pure functional claiming, and the scope of the claim is unclear and indefinite.  Similar reasoning applies to dependent claims 2-15, which fail to remedy the deficiencies of independent claim 1.  Independent claim 16 recites similarly deficient limitations and is therefore likewise rejected.	Applicants may:	(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or	(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:	(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or	(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):		(a)  IN GENERAL.—The specification shall contain a written description 	of the invention, and of the manner and process of making and using it, in such 	full, clear, concise, and exact terms as to enable any person skilled in the art to 	which it pertains, or with which it is most nearly connected, to make and use the 	same,  and shall set forth the best mode contemplated by the inventor or joint 	inventor of carrying out the invention.
13.	Claims 1-16 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	As discussed above, independent claim 1 recites the claim limitations “an acquiring unit that acquires setting information from an apparatus accessed by using the address information received by the receiver;” and “a registering unit that registers the setting information acquired by the acquiring unit as setting information of the information processing apparatus,” without providing any detail as to how the specialized program functions are achieved.	Therefore, the instant Specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how the inventor intended to program the computer (system) to perform all of the claimed functions.  Again, the Detailed Description fails to disclose an algorithm (series of at least two or more specific steps) to demonstrate to one of ordinary skill in the art that the inventor was in possession of the claimed invention at the time of filing.  An original claim may lack written description when the claim defines the invention in functional language specifying a desired result (in this case acquiring setting information from an apparatus by using the address information received by the receiver and registering the setting information acquired by the acquiring unit as setting information of the information processing apparatus) but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved.  Simply restating the function recited in the claim language is not sufficient to satisfy the written description requirement.
Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
16.	Claims 1-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi NAKAMURA et al. (United States Patent Application Publication No. US 2020/0301630 A1), hereinafter “NAKAMURA” in view of Tatsuyuki TANAKA (United States Patent Application Publication No. US 2020/0293245 A1), hereinafter “TANAKA”.
	As to claim 16, NAKAMURA discloses an information processing system comprising (See FIG. 1, illustrating a system configuration of an information processing system) (NAKAMURA, FIG. 1, paragraph [0024]):	a management apparatus that stores network identification information of a network and address information of an information processing apparatus in correspondence with each other (wherein a management server 60 (See again, FIG. 1) stores management information for managing setting information of plural image forming apparatuses including image forming apparatus 10. In particular, the management server 60 is a management apparatus that stores a network identifier and setting information to be set by an image forming apparatus connected to a network in association with each other) (NAKAMURA, FIG. 1, paragraphs [0025] and [0030]), the information processing apparatus retaining setting information to be set by an apparatus connected to the network (wherein again, management server 60 stores a network identifier and setting information to be set by the image forming apparatus connected to a network in association with each other) (NAKAMURA, FIG. 1, paragraph [0030]); and	the information processing apparatus including		a transmitter that transmits network identification information of a newly-connected network to the management apparatus via a wireless communication line when a network to which the information processing apparatus is connected is changed (wherein image forming apparatus 10 specifies a network to which the image forming apparatus is connected, using a network identifier which is network identification information. The network identifier is information that may uniquely specify a network environment and can include any information that may uniquely specify the network environment, such as a Media Access Control (MAC) address of a gateway device) (NAKAMURA, FIG. 1, paragraphs [0027]-[0028]), and		a registering unit that registers the setting information acquired by the acquiring unit as setting information of the information processing apparatus (wherein the image forming apparatus 10 of FIG. 1 is shown in greater detail in FIG. 5 and includes a setting information storage unit 37 that stores setting information for performing various settings of its own apparatus, as well as connection setting information for connecting to the Internet 30) (NAKAMURA, FIGS. 1 and 5, paragraphs [0036], [0048] and [0052]).  NAKAMURA does not explicitly disclose a receiver that receives address information registered in correspondence with the transmitted network identification information from the management apparatus via the wireless communication line,		an acquiring unit that acquires setting information from an apparatus accessed by using the address information received by the receiver.	However in an analogous art, TANAKA discloses a receiver that receives address information registered in correspondence with the transmitted network identification information from the management apparatus via the wireless communication line (wherein identification information is given to image forming apparatus 10A, 10B (See FIGS. 1 and 2), which is information for specifying an apparatus for which a setting of a certain network is desired to be performed. That is, when swapping image forming apparatus 10A with 10B and using the same network setting, the same identification information is given to the apparatus after the replacement. TANAKA teaches that the network setting includes enabling connection to a network such as the Internet by setting an Internet protocol (IP) address, a subnet mask, a gateway address, or the like. More particularly, control unit 35 (See FIG. 4) of image forming apparatus 10 transmits the input identification information to the management server 60 through the LPWA communication module 20, in a case where the replacement of the host apparatus is performed, and the identification information is input through the operation input unit 32. Then, the control unit 35 acquires setting information for performing a setting of the network of the host apparatus and environment information of the network from the management server 60 through the LPWA communication network 50) (TANAKA, FIGS 1 and 2, paragraphs [0030]-[0031], [0033] and [0058]),		an acquiring unit that acquires setting information from an apparatus accessed by using the address information received by the receiver (again, image forming apparatus 10 acquires setting information for performing a setting of the network of the host apparatus and environment information of the network from the management server 60 through the LPWA communication network 50) (TANAKA, paragraph [0058]).	NAKAMURA and TANAKA are analogous art because they are from the same field of endeavor, namely, information processing apparatuses and image forming apparatuses.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of NAKAMURA and TANAKA before him or her, to modify the information processing system of NAKAMURA to include the additional limitations of a receiver that receives address information registered in correspondence with the transmitted network identification information from the management apparatus via the wireless communication line,		an acquiring unit that acquires setting information from an apparatus accessed by using the address information received by the receiver, as disclosed in TANAKA, with reasonable expectation that this would result in the having the ability to notify that the network to which the apparatus is connected is incorrect, in a case where the first environment information and the second environment information do not match, particularly by factoring environment information (See TANAKA, Abstract, paragraphs [0006] and [0034]).  This method of improving the information processing system of NAKAMURA was well within the ordinary ability of one of ordinary skill in the art based on the teachings of TANAKA.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of NAKAMURA with TANAKA to obtain the invention as specified in claim 16.
	Claims 1 and 17 are directed to an “information processing apparatus” and a “non-transitory computer readable medium,” respectively, that perform limitations substantially as the “information processing apparatus” described in “information processing system” claim 16, and do not appear to include any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
	As to claim 2, NAKAMURA-TANAKA discloses the information processing apparatus according to claim 1, further comprising: a controller that disables a network function of the information processing apparatus in a case where the network to which the information processing apparatus is connected is changed, enables only a network connection that uses the address information in a case where the address information is received by the receiver, and enables a network connection based on the acquired setting information in a case where the acquiring unit acquires the setting information (unction or an addition function) to enable or disable and setting information for setting set contents that are determined in advance in a connected network environment in the apparatus) (NAKAMURA, paragraph [0053]).  The motivation regarding the obviousness of claim 16 is also applied to claim 2.
	Regarding claim 3, NAKAMURA-TANAKA discloses the information processing apparatus according to claim 1, wherein the receiver receives the address information and apparatus identification information from the management apparatus via the wireless communication line, the address information and the apparatus identification information being registered in correspondence with the transmitted network identification information, and wherein the acquiring unit acquires the setting information from the apparatus accessed by using the address information and the apparatus identification information received by the receiver (again, receiving the IP address, wirelessly through LPWA) (TANAKA, paragraphs [0033], [0041]-[0042]).  The motivation regarding the obviousness of claim 16 is also applied to claim 3.
	Regarding claim 4, NAKAMURA-TANAKA discloses the information processing apparatus according to claim 1, wherein the receiver receives the address information, apparatus identification information, and authentication information from the management apparatus via the wireless communication line, the address information, the apparatus identification information, and the authentication information being registered in correspondence with the transmitted network identification information, and wherein the acquiring unit acquires the setting information from the apparatus accessed by using the address information, the apparatus identification information, and the authentication information received by the receiver (further including address information of authentication server) (TANAKA, paragraph [0035]).	NAKAMURA and TANAKA are analogous art because they are from the same field of endeavor, namely, information processing apparatuses and image forming apparatuses.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of NAKAMURA and TANAKA before him or her, to modify the information processing system of NAKAMURA to include the additional limitation of wherein the receiver receives the address information, apparatus identification information, and authentication information from the management apparatus via the wireless communication line, the address information, the apparatus identification information, and the authentication information being registered in correspondence with the transmitted network identification information, and wherein the acquiring unit acquires the setting information from the apparatus accessed by using the address information, the apparatus identification information, and the authentication information received by the receiver, as disclosed in TANAKA, with reasonable expectation that this would result in the having the ability to verify whether or not the network setting has been performed correctly and improve security (See TANAKA, paragraph [0035]).  This method of improving the information processing system of NAKAMURA was well within the ordinary ability of one of ordinary skill in the art based on the teachings of TANAKA.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of NAKAMURA with TANAKA to obtain the invention as specified in claim 4.
	Regarding claim 5, NAKAMURA-TANAKA discloses the information processing apparatus according to claim 4, wherein the authentication information is electronic certificate information of the information processing apparatus (again, of the authentication server) (TANAKA, paragraph [0035]).  The motivation regarding the obviousness of claim 4 is also applied to claim 5.
	Regarding claim 6, NAKAMURA-TANAKA discloses the information processing apparatus according to claim 4, wherein the authentication information is password information used for accessing the apparatus retaining the setting information (wherein at least NAKAMURA further suggests authentication of an ID or a password) (NAKAMURA, paragraph [0003]).  The motivation regarding the obviousness of claim 4 is also applied to claim 6.
	Regarding claim 8, NAKAMURA-TANAKA discloses the information processing apparatus according to claim 1, wherein the receiver receives the address information and gateway address information from the management apparatus via the wireless communication line, the address information and the gateway address information being registered in correspondence with the transmitted network identification information, and wherein the acquiring unit connects to another network different from the network to which the information processing apparatus is connected by using the gateway address information received by the receiver, and acquires the setting information from the apparatus accessed by using the address information received by the receiver (using Media Access Control (MAC) address of a gateway) (NAKAMURA, paragraph [0028]).  The motivation regarding the obviousness of claim 16 is also applied to claim 8.
	Regarding claim 9, NAKAMURA-TANAKA discloses the information processing apparatus according to claim 1, wherein the setting information is connection setting information used for connecting to an external network (for internet 30) (NAKAMURA, FIG. 1, paragraph [0032]).  The motivation regarding the obviousness of claim 16 is also applied to claim 9.
	Regarding claim 10, NAKAMURA-TANAKA discloses the information processing apparatus according to claim 1, wherein the setting information is used for setting an optional function to an enabled mode or a disabled mode (function to enable or disable) (NAKAMURA, paragraph [0053]).  The motivation regarding the obviousness of claim 16 is also applied to claim 10.
	Regarding claim 11, NAKAMURA-TANAKA discloses the information processing apparatus according to claim 10, further comprising: a changing unit that changes the optional function to the enabled mode to the disabled mode if the network to which the information processing apparatus is connected is changed (where setting is performed to enable or disable an option function when the connected network is changed) (NAKAMURA, paragraph [0071]).  The motivation regarding the obviousness of claim 16 is also applied to claim 11.
	Regarding claim 12, NAKAMURA-TANAKA discloses the information processing apparatus according to claim 10, wherein the setting information is license key information used for enabling the optional function (license key information for enabling each function) (NAKAMURA, paragraph [0073]).  The motivation regarding the obviousness of claim 16 is also applied to claim 12.
	Regarding claim 13, NAKAMURA-TANAKA discloses the information processing apparatus according to claim 11, wherein the setting information is license key information used for enabling the optional function (license key information for enabling each function) (NAKAMURA, paragraph [0073]).  The motivation regarding the obviousness of claim 16 is also applied to claim 13.
	Regarding claim 14, NAKAMURA-TANAKA discloses the information processing apparatus according to claim 1, wherein the wireless communication line is connectable to the management apparatus without a network setting (allows connection to the management server 60 without a need for network setting) (NAKAMURA, paragraph [0042]).  The motivation regarding the obviousness of claim 16 is also applied to claim 14.
	Regarding claim 15, NAKAMURA-TANAKA discloses the information processing apparatus according to claim 14, wherein the wireless communication line is based on a wide-area wireless communication network in which data is exchanged at a communication speed lower than a communication speed in an external network (NAKAMURA further teaching LPWA) (NAKAMURA, paragraphs [0040]-[0041]).  The motivation regarding the obviousness of claim 16 is also applied to claim 15.
Allowable Subject Matter
17.	Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
18.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, YOSHIDA (USPGPUB 2019/0332332) discloses a maintenance system including a controller of an information processing device configured to perform receiving; storing; determining; and transmitting.  The receiving receives a set of input information including device information, time information, and setting information via an input interface.  The device information specifies a target image forming device.  The time information specifies access time to access the target image forming device.  The setting information relates to control data to be set in the target image forming device.  The storing stores correlation information correlating the device information with the time information and setting information in a memory (See YOSHIDA, Abstract).
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441